TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00495-CV


Maria A. Miccoli, Appellant

v.


Jeffrey Copenhaver, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 495386, HONORABLE SUSAN D. SHEPPARD, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The clerk's record and reporter's record in this cause were due on August 8, 2003. 
In response to a notification from the Clerk of this Court concerning the overdue records, the district
clerk's office of Travis County and the court reporter for the cause notified this Court that appellant
had not made payment arrangements.  No affidavit of indigence was filed with or before the notice
of appeal. (1)  Tex. R. App. P. 20.1(c)(1) (affidavit of indigence must be filed in trial court with or
before notice of appeal).  By letter of November 21, 2003, this Court notified appellant that the
record problem had to be cured by December 5, 2003, or the appeal would be dismissed for want of
prosecution.  See Tex. R. App. P. 37.3(b) (if no clerk's record filed due to appellant's failure to pay
for record or make payment arrangements, court may dismiss appeal for want of prosecution).  To
date, appellant has not made payment arrangements.  Accordingly, we dismiss the appeal for want
of prosecution.  See Tex. R. App. P. 42.3(b) (dismissal for want of prosecution).


					__________________________________________
					Bob Pemberton, Justice
Before Justices Kidd, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed:   January 23, 2004
1.        No affidavit of indigence has ever been filed.